Citation Nr: 0327712	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  01-07 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for sleep apnea.  

2.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  

3.	Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a disability of the left arm and 
elbow.  

4.	Entitlement to an increased rating for a lumbosacral spine 
disability, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to May 
1979.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. at 
2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991). Because of the change in the law brought about by the 
VCAA, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  

It is further noted that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In addition, it is noted that the regulations applicable to 
the evaluation of intervertebral disc disease were recently 
amended in 2002 and 2003.  Where the law or regulation 
changes after the claim has been filed, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The RO has not had the 
opportunity to review the revised rating criteria in 
conjunction with the current claim for an increased rating 
for intervertebral disc disease.  In this regard the record 
shows that the most recent VA examination of the spine was 
conducted 1997.

The veteran is asserting that the surgery performed at a VA 
facility in September 2001 resulted in damage to his left 
ulnar nerve.  A review of the record reflects that the 
veteran did undergo open reduction of the left elbow on 
September 5, 2001 at the VA medical Center in Birmingham, 
Alabama.  

In pertinent part, 38 U.S.C.A. § 1151 provides for 
compensation for qualifying additional disability of a 
veteran in the same manner as if such additional disability 
were service-connected.  For purposes of this section, a 
disability is qualifying additional disability if the 
disability was not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran.  The proximate cause of the disability is the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or was the result of an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002). 

In view of the above, Board is of the opinion that a 
specialized examination is warranted.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (38 C.F.R. § 3.159).  
In addition, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The appellant should be scheduled for 
a VA examination by a neurologist to 
determine the nature, severity, and 
etiology of any disability involving the 
left elbow, hand, and ular nerve and the 
severity of the service connected low 
back disability.  The claims file must be 
made available to the examiner for review 
in conjunction with the examination.  All 
testing deemed necessary should be 
performed.  Regarding the service 
connected disability of the lumbosacral 
spine, an electromyogram and nerve 
conduction studies should be performed.  
Range of motion studies of the low back 
should be performed and the examiner is 
requested to stat the normal ranges of 
motion of the lumbosacral spine.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups).

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
characteristic pain, demonstrable muscle 
spasm, and absent ankle jerk.  In 
addition, the examiner should elicit a 
history concerning the frequency and 
duration of incapacitating episodes 
necessitating bed rest and treatment by a 
physician.  

Following the examination and a review of 
the claims folder the examiner is 
requested to render an opinion as to 
whether it is as likely as not that the 
veteran developed additional chronic 
disability of the left upper extremity and 
hand claimed as a result of an injury to 
the ulnar nerve, during his 
hospitalization and surgery at the 
Birmingham VAMC from September 5 to 
September 7 2001, which was caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance on the part of VA or an event not 
reasonably foreseeable.  A complete 
rational for the opinion should be 
included in the report.

3.  Thereafter, the RO should readjudicate 
the veteran's claims, to include the new 
rating criteria for intervertebrtal disc 
syndrome which was revised effective in 
September 23, 2002 and revised again 
effective on September 26, 2003.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
the revised rating criteria applicable to 
the evaluation of intervertebral disc 
disease.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




